     Case 2:12-cv-00978-APG-BNW Document 300 Filed 10/03/19 Page 1 of 2



 1   DENNIS M. PRINCE
     Nevada Bar No. 5092
 2   KEVIN T. STRONG
     Nevada Bar No. 12107
 3   PRINCE LAW GROUP
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Tel. 702.534.7600
 5   Fax 702.534.7601
     Attorneys for Plaintiffs
 6   Dana Andrew, as legal guardian of
     Ryan T. Pretner, and Ryan T. Pretner
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9

10    DANA ANDREW, as Legal Guardian of             CASE NO. 2:12-cv-00978-APG-PAL
      RYAN T. PRETNER, and RYAN T.
11    PRETNER, individually                                  JOINT STATUS REPORT
12           Plaintiffs,
13
      vs.
14
      CENTURY SURETY COMPANY, a foreign
15    corporation; MEADOWBROOK
      INSURANCE GROUP, a foreign corporation;
16    and DOES I through X, inclusive,
17
             Defendants.
18

19          Plaintiffs DANA ANDREW, as Legal Guardian of RYAN T. PRETNER and RYAN T.
20   PRETNER, individually, by and through their attorneys of record, Dennis M. Prince and Kevin T.

21   Strong of PRINCE LAW GROUP, and Defendant CENTURY SURETY COMPANY, by and through

22   its attorneys of record, J. Ric Gass, David J. Turek, and Stephen T. Trigg of GASS WEBER
     MULLINS LLC; Martin J. Kravitz of KRAVITZ, SCHNITZER, & JOHNSON; and Maria Louise
23
     Cousineau of COZEN O’CONNOR, hereby submit their Joint Status Report.
24
     ...
25
     ...
26
     ...
27
     ...
28
     Case 2:12-cv-00978-APG-BNW Document 300 Filed 10/03/19 Page 2 of 2



 1          On October 2, 2019, the parties attended mediation before The Honorable Jennifer Togliatti

 2   and reached a settlement agreement. The parties will provide the Court with their Stipulation and

 3   Order for Dismissal once the appropriate releases and other settlement documentation is finalized.

 4
      DATED this 3rd day of October, 2019.                  DATED this 3rd day of October, 2019.
 5
      PRINCE LAW GROUP                                      GASS WEBER MULLINS
 6

 7    /s/ Dennis M. Prince                                  /s/ David J. Turek
      DENNIS M. PRINCE                                      DAVID J. TUREK (Pro Hac Vice)
 8    Nevada Bar No. 5092                                   J. RIC GASS (Pro Hac Vice)
      KEVIN T. STRONG                                       STEPHEN T. TRIGG (Pro Hac Vice)
 9    Nevada Bar No. 12107                                  241 North Broadway, Suite 300
      8816 Spanish Ridge Avenue                             Milwaukee, Wisconsin 53202
10    Las Vegas, Nevada 89148
      Attorneys for Plaintiffs                              KRAVITZ SCHNITZER & JOHNSON
11    Dana Andrew, as Legal Guardian
      Of Ryan T. Pretner and Ryan T. Pretner                MARTIN J. KRAVITZ
12                                                          Nevada Bar No. 0083
                                                            8985 S. Eastern Avenue, Suite 200
13                                                          Las Vegas, Nevada 89123

14                                                          COZEN O’CONNOR

15                                                          MARIA L, COUSINEAU (Pro Hac Vice)
                                                            601 S. Figueroa Street, Suite 3700
16                                                          Los Angeles, California 90017
                                                            Attorneys for Defendant
17                                                          Century Surety Company
       The parties are to file a
18     stipulation to dismiss within 60
       days.
19

20
            IT IS SO ORDERED
21
            DATED: April 30, 2019
                   10/9/19
22

23
            __________________________________________________
24          BRENDA WEKSLER
            UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                        2
